[Cite as State ex rel. Ventra v. Bozza, 2014-Ohio-3732.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101499



                             STATE OF OHIO, EX REL.
                              CHARLES W. VENTRA

                                                                RELATOR

                                                       vs.

                  JUDGE MARY KAYE BOZZA, ET AL.
                                                                RESPONDENTS




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 477657
                                            Order No. 477781

        RELEASE DATE: August 27, 2014
FOR RELATOR

Charles W. Ventra, pro se
Inmate No. 633-324
Mansfield Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEY FOR RESPONDENTS

Michael E. Cicero
25 West Prospect Avenue
Republic Building, Suite 1400
Cleveland, Ohio 44115
EILEEN T GALLAGHER, J.:

      {¶1} Charles W. Ventra has filed a complaint for a writ of mandamus. Ventra

seeks an order from this court that requires Judge Mary Kaye Bozza to dismiss Lyndhurst

M. C. No. MH-12-10706 based upon the application of R.C. 2941.401 (prisoner may

request trial on pending charges). The request for a writ of mandamus is denied.

      {¶2} Attached to Judge Bozza’s motion for summary judgment are two sworn

affidavits that establish (1) there exists no pending criminal actions in the Lyndhurst

Municipal Court that name Ventra as a defendant, and (2) the arrest warrant of Ventra

that was issued in connection with Mayfield Heights Police Department incident number

12-10706, was recalled on or about May 15, 2014, and was removed from “LEADS,”

based upon a request by a City of Mayfield Heights prosecutor. It must also be noted

that mandamus may not be employed to enforce the dismissal of a criminal proceeding

pursuant to R.C. 2941.401. Tisdale v. Eberlin, 114 Ohio St. 3d 201, 2007-Ohio-3833,

870 N.E.2d 1191; State ex rel. Bowling v. Court of Common Pleas of Hamilton Cty., 24
Ohio St. 2d 158, 265 N.E.2d 296 (1970); State v. Latham, 8th Dist. Cuyahoga No. 92284,

2009-Ohio-126. Thus, Ventra has failed to establish that he is entitled to a writ of

mandamus by his request to dismiss the pending criminal action pursuant to R.C.

2941.401. State ex rel. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio

St.3d 278, 658 N.E.2d 723; State ex rel. Gantt v. Coleman, 6 Ohio St. 3d 5, 450 N.E.2d
1163 (1983).

      {¶3} Writ denied.
      {¶4} Accordingly, we grant Judge Bozza’s motion for summary judgment. Costs

to Judge Bozza. Costs waived. The court directs the clerk of courts to serve all parties

with notice of this judgment and the date of its entry upon the journal as required by

Civ.R. 58(B).



EILEEN T. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
MARY EILEEN KILBANE, J., CONCUR